******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. RUSSELL PEELER
                (SC 18125)
       Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                      Espinosa and Robinson, Js.
        Argued January 7—officially released May 26, 2016*

 Mark Rademacher, assistant public defender, with
whom was Lisa J. Steele, for the appellant (defendant).
   Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were Kevin T. Kane, chief state’s
attorney, John C. Smriga, state’s attorney, Jonathan
Benedict, former state’s attorney, Susan C. Marks,
supervisory assistant state’s attorney, Marjorie Allen
Dauster and Joseph Corradino, senior assistant state’s
attorneys, and Matthew A. Weiner, assistant state’s
attorney, for the appellee (state).
                                  Opinion

   PER CURIAM. A jury found the defendant, Russell
Peeler, guilty of, among other things, one count of capi-
tal felony in violation of General Statutes (Rev. to 1999)
§ 53a-54b (8) and one count of capital felony in violation
of General Statutes (Rev. to 1999) § 53a-54b (9) in con-
nection with the 1999 shooting deaths of a woman and
her young son, and, following a capital sentencing hear-
ing, the trial court, Devlin, J., rendered judgment impos-
ing two death sentences.1 This appeal of the defendant’s
death sentences is controlled by State v. Santiago, 318
Conn. 1, 122 A.3d 1 (2015), in which a majority of this
court concluded that, following the enactment of No.
12-5 of the 2012 Public Acts (P.A. 12-5), executing
offenders who committed capital crimes prior to the
enactment of P.A. 12-5 would offend article first, §§ 8
and 9, of the Connecticut constitution. See, e.g., Con-
way v. Wilton, 238 Conn. 653, 658–62, 680 A.2d 242
(1996) (explaining scope of and rationale for rule of
stare decisis). Our conclusion that the defendant’s
death sentences must be vacated as unconstitutional
in light of Santiago renders moot the defendant’s other
appellate claims.
   The judgment is reversed with respect to the imposi-
tion of two sentences of death and the case is remanded
with direction to impose a sentence of life imprison-
ment without the possibility of release on each capital
felony count; the judgment is affirmed in all other
respects.
  In this opinion ROGERS, C. J., and PALMER, EVE-
LEIGH, McDONALD and ROBINSON, Js., concurred.
   * May 26, 2016, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   This case originally was argued before the same panel of justices on July
10, 2014. This court granted the state’s request for supplemental argument
on November 30, 2015, which was heard on January 7, 2016.
   1
     The facts and procedural history of the case are presented more fully
in State v. Peeler, 271 Conn. 338, 343–57, 857 A.2d 808 (2004), cert. denied,
546 U.S. 845, 126 S. Ct. 94, 163 L. Ed. 2d 110 (2005).